Title: From Thomas Jefferson to Arthur S. Brockenbrough, 22 May 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Sir
Monticello
May 22. 25.
Of the fifty thousand Dollars lately deposited in the Virginia and Farmer’s bank in Richmond to the credit of the University of Virginia, be pleased to have eighteen thousand Dollars deposited in the United States bank in Philadelphia to the credit, and subject to the order of William Hilliard of Boston, agent of the University of Virginia for the purchase of books. Which deposit charge to the account of the Library fund.Th: Jefferson